UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4607



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DERRICK MCKNIGHT COOK,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Matthew J. Perry, Jr., Senior
District Judge. (CR-03-1141)


Submitted:   January 31, 2006          Decided:     February 28, 2006


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen B. Burnside, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Tara L. McGregor, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Derrick McKnight Cook pled guilty to possession of a

firearm by a convicted felon, 18 U.S.C. § 922(g)(1) (2000), and was

sentenced as an armed career criminal, 18 U.S.C. § 924(e) (2000),

to fifteen years imprisonment.              Cook’s counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating that

there were no meritorious grounds for appeal.               However, counsel

addresses whether the district court erred in finding that (1) Cook

had at least three prior crimes of violence, committed on different

occasions, for purposes of § 924(e); and (2) the three burglary

convictions were not related cases under U.S. Sentencing Guidelines

Manual § 4A1.2 (2003).       Cook has filed pro se supplemental briefs,

arguing that (1) his sentence violates the Sixth Amendment under

United States v. Booker, 543 U.S. 220 (2005); (2) at the time of

his arrest he was intoxicated and therefore unaware of the charges

against   him;   and   (3)   his   guilty    plea   was   not    knowingly   and

voluntarily entered.

           The   presentence       report    listed   the       following    four

predicate convictions for armed career criminal purposes: (1)

second degree burglary (“Dwelling Non-Violent”); (2) second degree

burglary (“Dwelling Non-Violent”); (3) armed robbery; and (4)

burglary and grand larceny.         All four offenses took place over a

five-day period between September 17, 1993, and September 21, 1993,




                                    - 2 -
when Cook was 19 years old.           He pled guilty to all four offenses on

the same date--October 12, 1993--waiving his right to an attorney.

               Under 18 U.S.C. § 924(e)(2)(B), a “violent felony” is any

crime punishable by imprisonment for a term exceeding one year that

either “(i) has as an element the use, attempted use, or threatened

use of physical force against the person of another; (ii) or is

burglary, arson or extortion. . .”                The statute does not define

“committed on occasions different from one another.”

               This court considers three factors in determining whether

offenses occurred on the same occasion and thus should count as

only    one    predicate      offense:    “whether     the   offenses    arose   in

different geographic locations; whether the nature of the offenses

was substantively different; and whether the offenses involved

multiple       victims   or    multiple     criminal     objectives.”         United

States    v.    Letterlough,     63    F.3d     332,   335-36   (4th   Cir.   1995)

(footnotes omitted); see United States v. Thompson, 421 F.3d 278,

285 (4th Cir.) (collecting cases applying factors), pet. for cert.

filed (Oct. 25, 2005) (No. 05-7266). A conviction is considered to

have “occur[red] on occasions different from one another if each of

the prior convictions arose out of a separate and distinct criminal

episode.”       Letterlough, 63 F.3d at 335 (internal quotation marks

and citation omitted).          Specifically, the court considers, among

other    factors,    whether     the     time    interval    between    the   crimes

underlying the convictions allowed the accused sufficient time to


                                         - 3 -
“make a conscious and knowing decision” to engage in subsequent

criminal acts.     Id. at 337.    Separate offenses are not made related

simply because the defendant received concurrent sentences. United

States v. Breckenridge, 93 F.3d 132, 138 (4th Cir. 1996) (citations

omitted).

            We find that Cook’s prior crimes are not related because

each burglary was completed before the next burglary began, each

was committed at a different location and involved a different

victim.    Moreover, the convictions were not related solely because

they were consolidated for sentencing.          In order to qualify as a

consolidated case, the sentencing court must enter a formal order

consolidating the cases for sentencing. United States v. Allen, 50

F.3d 294, 297-98 (4th Cir. 1995). Although the sentences appear to

have been imposed on the same date and were concurrent, there is no

evidence that the sentencing court entered a formal order of

consolidation,     and     concurrent   sentences     alone   do   not   render

offenses related.        See id. at 297.

            Next, counsel addresses whether the district court erred

in determining Cook’s criminal history points under USSG § 4A1.2.

However,    as   counsel    concedes,   any   error    in   Cook’s   guideline

calculation was harmless because he was sentenced to the statutory

mandatory minimum sentence.         Moreover, Cook’s criminal history

category (VI) would have remained unchanged had the court accepted

his challenge to the calculation of his criminal history points.


                                    - 4 -
            In his pro se supplemental brief, Cook argues that his

sentence violates Booker because the district court sentenced him

as an armed career criminal based on facts not included in the

indictment, admitted by him, or found by a jury beyond a reasonable

doubt. Cook’s argument is foreclosed by Thompson, in which we held

that the use of prior offenses to invoke the statutory armed career

criminal    enhancement      under    §     924(e)    is    permissible    without

indictment presentment or jury submission so long as no facts

extraneous to the facts necessary to support the enhancement need

be decided to invoke the enhancement.               421 F.3d at 282-84.         Here,

because the facts necessary to support the application of the armed

career criminal enhancement “inhere in the fact of conviction,” we

find no constitutional error under Booker.

            Next, Cook claims that he was intoxicated at the time of

his arrest.       However, by pleading guilty, Cook has waived any

claims with respect to antecedent non-jurisdictional defects.                     See

United States v. Willis, 992 F.2d 489, 490 (4th Cir. 1993);

Tollett    v.   Henderson,    411    U.S.    258,    267    (1973).      Cook    also

challenges the voluntariness of his guilty plea.                      However, our

review of the transcript reveals that the district court fully

complied with Fed. R. Crim. P. 11.

            In accordance with the requirements of Anders, we have

reviewed    the   entire   record     in     this    case   and   have    found    no

meritorious issues for appeal.               Accordingly, we affirm Cook’s


                                      - 5 -
conviction and sentence. This court requires that counsel inform

his client, in writing, of his right to petition the Supreme Court

of the United States for further review. If the client requests

that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.   Counsel’s motion must state that

a copy thereof was served on the client.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 6 -